DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/22/21.
Claims 1-17 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 4/22/21, 12/10/20 and 10/22/19 is being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 4/22/21 with respect to claims 1-17 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 4/22/21 with respect to claims 1-17 has been considered but are not persuasive.

	Applicant argued in page 7 that prior art do not teach a reference range for the interpolation is included in a normal reference range that is referred to for motion 

Examiner disagree on this because Chen FIG. 7 [0109] the length of interpolation filter for gradients calculation BIOfilterG and signal displacement BIOfilterF is shorter (6-tap) in order to maintain reasonable complexity. Table 1 shows the filters used for gradients calculation for different fractional positions of block motion vector in BIO. Table 2 shows the interpolation filters used for prediction signal generation in BIO. As such each  Fractional pel position are reference range for the interpolation and integer pixels positions are normal reference range because  [0144] video encoder 20 may calculate values for sub-integer pixel positions of reference pictures stored in reference picture memory 64. For example, video encoder 20 may interpolate values of one-quarter pixel positions, one-eighth pixel positions, or other fractional pixel positions of the reference picture. Therefore, motion estimation unit 42 may perform a motion search relative to the full pixel positions and fractional pixel positions and output a motion vector with fractional pixel precision. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Pub. No. 20180192072 A1), in view of Alshin (U.S. Pub. No. 20180376165 A1), further in view of Ikai (U.S. Pub. No. 20190045214 A1).

Regarding to claim 1, 5, 9, 13 and 17:

1. Chen teach an encoder that encodes a current block in a current picture, the encoder comprising: (Chen Fig. 5B, [0029] FIG. 14 is a block diagram illustrating an example of a video encoder)
a processor; and memory, wherein using the memory, the processor: (Chen [0010] a device for decoding video data includes a memory configured to store video data; and one or more processors configured to determine a block of video data is encoded using a bi-directional inter prediction mode)
derives two motion vectors indicating two prediction blocks included in two reference (Chen Fig. 6-7 - A, B ref) pictures (Chen FIG. 6 [0096] for a motion vector to be predicted [derives], both the motion vector's associated containing picture and reference picture may be different. Therefore, a new distance (based on POC) is calculated, and the motion vector is scaled based on these two POC distances. For a spatial neighboring candidate, the containing pictures for the two motion vectors are the same, while the reference pictures are different. In HEVC, motion vector scaling applies to both TMVP and AMVP for spatial and temporal neighboring candidates) referred to for the current block; (Chen [0099] aspects of bi-directional optical flow in JEM will now be described. FIG. 6 shows an example of optical flow trajectory. BIO utilizes pixel-wise motion refinement which is performed on top of block-wise motion compensation in a case of bi-prediction [two prediction])
obtains two prediction images from the two reference pictures by performing motion compensation using the two motion vectors; (Chen Fig. 6-7, FIG. 16.
Chen [0110] FIG. 7 shows an example of the gradient calculation for an 8×4 block. For an 8×4 blocks, a video coder fetches the motion compensated predictors and calculates the HOR/VER gradients of all the pixels within current block as well as the outer two lines of pixels because solving vx and vy for each pixel needs the HOR/VER gradient values and motion compensated predictors of the pixels within the window Ω centered in each pixel as shown in equation (4)) 
the gradient value being based on a pixel value of each of the pixels; (Chen [0115] FIG. 10 shows extended prediction as second prediction of two prediction. The exception are small MC blocks, (i.e., when height or width of the coding block is equal to 4 or a CU is coded with sub-CU mode), for which only two rows/columns of P.sub.N are added to P.sub.C. In this case weighting factors {1/4, 1/8} are used for P.sub.N and weighting factors {3/4, 7/8} are used for P.sub.C. For P.sub.N generated based on motion vectors of vertically (horizontally) neighbouring sub-block, pixels in the same row (column) of P.sub.N are added to P.sub.C with a same weighting factor. BIO [two prediction] may also be applied for the derivation of the prediction block P.sub.N.)
the sub-blocks being obtained by partitioning the current block; and (Chen [0118] the window Ω is defined as any block within current block covering current pixel with 
and the local motion estimation value derived for each of the sub-blocks, (Chen [0099] Aspects of bi-directional optical flow in JEM will now be described. FIG. 6 shows an example of optical flow trajectory. BIO utilizes pixel-wise motion refinement which is performed on top of block-wise motion compensation in a case of bi-prediction. As BIO compensates the fine motion inside the block, enabling BIO may effectively result in enlarging block size for motion compensation. Sample-level motion refinement does not require exhaustive searching or signaling but instead utilizes an explicit equation which gives fine motion vector for each sample)
wherein each of the pixels in the two prediction images is interpolated with sub-pixel accuracy, and (Chen [0159] Motion compensation unit 72 may also perform interpolation based on interpolation filters for sub-pixel precision. Motion compensation unit 72 may use interpolation filters as used by video encoder 20 during encoding of the video blocks to calculate interpolated values for sub-integer pixels of reference blocks. In this case, motion compensation unit 72 may determine the interpolation filters used by video encoder 20 from the received syntax elements and use the interpolation filters to produce predictive blocks)
a reference range for the interpolation is included in a normal reference range (Chen [0110] FIG. 7 TABLE-US-00001 TABLE 1 Filters for gradients calculation in BIO Fractional pel position Interpolation filter for gradient(BIOfilterG) 0 {8, −39, −3, 46, −17, 5} 1/16 {8, −32, −13, 50, −18, 5} ⅛ {7, −27, −20, 54, −19, 5} 3/16 {6, −21, −29, 57, −18, 5} ¼ {4, −17, −36, 60, −15, 4} 5/16 {3, −9, −44, 61, −15, 4} ⅜ {1, −4, −48, 61, −13, 3}  that is referred to for motion compensation for the current block in normal inter prediction performed without using the local motion estimation value. (Chen FIG. 7 [0109] the length of interpolation filter for gradients calculation BIOfilterG and signal displacement BIOfilterF is shorter (6-tap) in order to maintain reasonable complexity. Table 1 shows the filters used for gradients calculation for different fractional positions of block motion vector in BIO. Table 2 shows the interpolation filters used for prediction signal generation in BIO. As such each  Fractional pel position are reference range for the interpolation and integer pixels positions are normal reference range, because  [0144] video encoder 20 may calculate values for sub-integer pixel positions of reference pictures stored in reference picture memory 64. For example, video encoder 20 may interpolate values of one-quarter pixel positions, one-eighth pixel positions, or other fractional pixel positions of the reference picture. Therefore, motion estimation unit 42 may perform a motion search relative to the full pixel positions and fractional pixel positions and output a motion vector with fractional pixel precision. [0102] FIG. 6. In this case BIO is applied only if prediction come not from the same time moment (τ.sub.0≠τ.sub.1), both referenced regions have non-zero motion (MVx.sub.0, MVy.sub.0, MVx.sub.1, MVy.sub.1≠0) and block motion vectors are proportional to the time distance (MVx.sub.0/MVx.sub.1=MVy.sub.0/MVy.sub.1=−τ.sub.0/τ.sub.1). [0104] All values in (1) 

Chen do not explicitly teach obtains two gradient images including a gradient value of each of pixels included in the two prediction images, derives a local motion estimation value for each of sub-blocks based on the gradient value of each of the pixels, generates a final prediction image for the current block using the pixel value of each of the pixels.

However Alshin teach derives a local motion estimation value for each of sub-blocks based on the gradient value of each of the pixels (Alshin [0004] a prediction pixel value of a current block may be generated by not only using a pixel value of a first reference block of a first reference picture and a pixel value of a second reference block of a second reference picture, but also using a 
generates a final prediction image for the current block (Alshin [0051] obtaining, from the bitstream, a first motion vector indicating a first reference block of the current block in a first reference picture and a second motion vector indicating a second reference block of the current block in a second reference picture) using the pixel value of each of the pixels, (Alshin [0051] generating a gradient value of the first pixel and a gradient value of the second pixel by applying a filter to the first neighboring region and the second neighboring region; and generating a prediction pixel value of the current block by using the pixel value of the first pixel, the pixel value of the second pixel, the gradient value of the first pixel, and the gradient value of the second pixel)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, further incorporating Alshin in video/camera technology. One would be motivated to do so, to incorporate derives a local motion estimation value for each of sub-blocks based on the pixel value and the gradient value of each of the pixels. This functionality will improve coding efficiency.

The combination of Chen and Alshin do not explicitly teach obtains two gradient images including a gradient value of each of pixels included in the two prediction images.

However Ikai teach obtains two gradient images including a gradient value of each of pixels included in the two prediction images. (Ikai Fig. 16 [0168] In Equation A3, each of Ix0 (first gradient image), Iy0 (second gradient image),Ix1 (third gradient
image), and Iy1 (fourth gradient image) is a gradient image. Each of the gradient images Ix0 and Ix1 indicates the gradient along the horizontal direction (x-direction, first direction), and each of the gradient images Iy0 and Iy1 indicates the gradient along the vertical direction (y-direction, second direction). Moreover, u and v are weight coefficients that are multiplied by the pixel values of Ix0 and Ix1, and Iy0 and Iy1, respectively)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, further incorporating Alshin and Ikai in video/camera technology. One would be motivated to do so, to incorporate obtains two gradient images including a gradient value of each of pixels included in the two prediction images. This functionality will improve coding efficiency.

Regarding to claim 2, 6, 10 and 14:

2. Chen teach the encoder according to claim 1, wherein the reference range for the interpolation coincides with the normal reference range. (Chen FIG. 7 shows 

Regarding to claim 3-4, 7-8, 11-12 and 15-16:

Cancelled.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482